Appeal from a judgment (denominated order) of the Supreme Court, Onondaga County (Hugh A. Gilbert, J.), entered July 1, 2014 in a CPLR article 78 proceeding. The judgment granted the motion of respondent to dismiss the petition.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs.
Memorandum: Petitioner appeals from a judgment that granted respondent’s motion to dismiss the petition in this *1692CPLR article 78 proceeding. As Supreme Court determined, petitioner is not a member of respondent and therefore has no right to the relief demanded in the petition (see e.g. N-PCL 603, 605, 613). We note in any event that, as respondent contends, the proceeding was time-barred inasmuch as it was commenced more than four months after the determination at issue was made (see Matter of Wiegand v Crandall, 118 AD3d 1355, 1356 [2014]).
Present — Whalen, P.J., Smith, Lindley, NeMoyer and Scudder, JJ.